Citation Nr: 0823964	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-31 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral pes 
planus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from May 1973 
to May 1975.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 rating decision 
which denied service connection for PTSD and a December 2004 
which denied service connection for pes planus and for PTSD.  
These were decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas.  

In his May 2008 argument, the veteran's representative stated 
that the claim for PTSD should also be considered as one for 
a mental condition.  The Board interprets this as an informal 
claim for service connection for a psychiatric disorder other 
than PTSD, and the matter is referred to the RO for 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

At the time of the veteran's claim for service connection for 
PTSD in October 2003, he also submitted a VA Form 21-4142 in 
which he listed sources of information to support his claim.  
Among those sources was the South Arkansas Regional Mental 
Health Center located in Magnolia Arkansas.  In a January 
2004 letter to the veteran, the RO informed him that 
additional information was required to contact that facility.  
In March 2005, the veteran submitted a VA Form 21-4142 again 
listing this facility, and providing an incomplete address.  
In his September 2005 substantive appeal, the veteran 
requested that VA obtain his records from the noted facility 
and he provided an address.  In a May 2006 letter the RO 
informed the veteran that it needed the complete mailing 
address for that facility.  

A review of the record reveals that the address that was 
provided for this facility in the veteran's substantive 
appeal was complete, but incorrect.  This has been determined 
by reviewing records submitted to VA by the Social Security 
Administration (SSA).  Among those records is a March 1987 
letter from the South Arkansas Regional Health Center 
regarding treatment of the veteran in 1983, 1984, and 1985.  
The correct address is listed in the letterhead on this 
correspondence.  The SSA records included termination 
summaries for inpatient treatment on two occasions from the 
South Arkansas Regional Health Center.  Complete records 
regarding this treatment are not in the file.  When VA is put 
on notice of the existence of private medical records, VA 
must attempt to obtain those records before proceeding with 
the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus 
a remand to obtain complete treatment records from that 
facility is necessary.  

The veteran contends that his pre-existing flat feet were 
permanently aggravated in service.  A veteran is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability existed prior to service and was not 
aggravated by service will rebut the presumption of 
soundness.  38 U.S.C.A. § 1111 (West 2002);  VAOPGCPREC 3-
2003.  A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2007).

Service treatment records show that on service entrance in 
May 1973, the veteran was noted to have pes planus, one 
degree.  During service the veteran was treated in June 1973 
for left foot pain, and muscle strain was noted.  

The veteran contends that his pes planus worsened due to 
service (see statement of January 2006, and May 2008 
statement of the veteran's representative).  

A VA examination or opinion is necessary if the evidence of 
record: (a) Contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (b) establishes that the veteran suffered an 
event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 C.F.R. § 3.159; McClendon v. Nicholson, 
20 Vet. App. 79 (2006).  "The types of evidence that 
'indicate' that a current disability 'may be associated' with 
military service include...credible evidence of continuity 
and symptomatology such as pain or other symptoms capable of 
lay observation."  McClendon, supra, at 83.

The medical evidence of record does not contain a competent 
opinion addressing whether the veteran's preexisting 
bilateral pes planus---noted at service entrance- --was 
aggravated by his period of active military service.  Such an 
opinion is critical to the veteran's claim for service 
connection for bilateral pes planus, and should be obtained 
prior to further appellate review.  

Given the VA's duty to obtain a VA examination where the 
evidence indicates that the claimed disability may be 
associated with inservice problems, see 38 C.F.R. § 
3.159(c)(4) and McClendon, supra, (recognizing that the 
latter element is a low threshold), a remand is necessary for 
further medical assessment with a nexus opinion.  See also 38 
U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  The RO should assist the veteran in 
obtaining evidence from the South 
Arkansas Regional Health Center at 119 
North Pine, Magnolia, Arkansas, 71753.   
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

2.  Thereafter, schedule the veteran 
for a VA orthopedic examination.  The 
claims file must be made available to 
the doctor, and the doctor should 
indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated studies should be 
accomplished.

The doctor should provide an opinion as 
to whether the veteran's bilateral pes 
planus, noted upon entrance examination 
in May 1973, was aggravated during 
service.  (Temporary or intermittent 
flare-ups of a pre-service condition, 
without evidence of worsening of the 
underlying condition, are not 
sufficient to be considered aggravation 
in service.)  If pes planus did worsen 
during service, was any such worsening 
beyond the natural progression of the 
condition?  A detailed rationale for 
any opinion expressed should be 
provided.

3.  Finally, readjudicate the claims on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



